Brastnoít, Judge,

(disse?itlng)\

I cannot join in holding that a life estate is not reserved by the intent of the deed. It provides no means of support. It puts no obligation on the grantee to provide a support. It contains no lien on the land. It does not contain the common clause of forfeiture for non-support. It seems the parties did not look to or rely on such usual provisions for assurance of support, leading us to the fair inference that
*166they supposed that the grantors could take rents and profits for support, in other words, believed they had reserved a life estate. No forfeiture or other remedy is provided for support, and we may reasonably say that some guaranty for it was intended. If the deed had contained a stipulation for support, we might say that failure would call for cancellation, as in Wilfong v. Johnson, 41 W. Va. 283. The clumsy deed does plainly reserve a life time-support out of the land. I think this gave right to take rents and profits, and the right to rents and profits for life or forever creates a life estate'or fee. This life estate is the most efficacious guaranty for support contemplated by the deed. Is it not the prima facie remedy, unless the deed negatives it? It seems to me that this deed contemplated that the grantor and wife should have the fruits direct from the soil for support. Though the wife has only contingent dower, her husband could reserve out of the fee a life estate for both her and himself. Judge PoffenbaegeR cites no authority to support him, but declines to follow two cases of respectable authority in Indiana and Georgia, going against his holding. My claim is, that if the construction of the deed is doubtful, we should give it that construction affording the most ample and ready assurance of a support; that is give title and possession for life that from the land the bread of life would be insured. Do not compel the grantors to relinquish title without this, the plain security. Judge PoffenbaRGER. makes them yield the surest guaranty, and gives them a law suit to enforce their rights, a tedious suit to cancel the deed. In Bolling v. Bolling, 5 Munford 334, a will gave a wife a life estate in certain land, and gave another person land, and directed that the wife “should be furnished during life, out of his whole estate, with whatever provision and necessaries of every kind she may have occasion for, to support herself and family.” Here was a life estate, given in words, and the court, though not finding it necessary to so decide, said that “the impressions of the court” were that the widow had under the will a strict right, as a life estate, to take the whole profits of all -the land. The court thought that the widow had a life estate in not only the land devised to her for life, but also in the land devised to another devisee. The will in that case only provided that the wife be “ fimiished” necessaries for support, where*167as the deed in the present case reserves a support directly out of the land, and does not provide that the grantee shall furnish support, but looks to the land, because the support comes out of it, leading us to say that it contemplated possession by the widow. How else than by taking rents and profits could she certainly get support? This is a plainer case for a life estate than the Virginia case just cited.